Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on 08/11/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/07/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vinay Sathe on 09/08/2021.
The application has been amended as follows: 
1. (Currently Amended) An antenna assembly comprising: 
a rotatable plate rotatable about a first axis, wherein rotation of the rotatable plate about the first axis steers the antenna assembly in azimuth;  

a mounting structure adjacent to the first panel, the mounting structure having a proximal end mounted to the rotatable plate, a distal end, and a pivot point between the proximal end and the distal end, the distal end being rotatable about a second axis perpendicular to the first axis at the pivot point; and
a second panel disposed at the distal end of the mounting structure, the second panel comprising a second plurality of phased array antenna elements configured to steer a second beam of radio waves in azimuth, wherein rotation of the distal end about the second axis steers the second beam of radio waves in elevation;
wherein the first plurality of phased array antenna elements are configured to steer the first beam of radio waves in a first virtual plane that is parallel to the first axis; and
wherein the second plurality of phased array antenna elements are configured to steer the second beam of radio waves in a second virtual plane that is parallel to the second axis.

2. (Currently Amended) The antenna assembly of claim 1, wherein
the first plurality of phased array antenna elements are configured to steer the first beam 


17. (Cancelled)	
18. (Cancelled)
19. (Cancelled)
20. (Cancelled)

Allowable Subject Matter
Claims 1-16 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of a rotatable plate rotatable about a first axis, wherein rotation of the rotatable plate about the first axis steers the antenna assembly in azimuth; a first panel affixed to the rotatable plate, the first panel comprising a first plurality of phased array antenna elements configured to steer a first beam of radio waves in elevation; a mounting structure adjacent to the first panel, the mounting structure having a proximal end mounted to the rotatable plate, a distal end, and a pivot point between the proximal end and the distal end, the distal end being rotatable about a second axis perpendicular 
Claims 2-16 depend from claim 1 and are included in the allowable subject matter.
Mansour (US2007/0146222), Stoyanov et al. (US 2005/0146473), Kaplan et al. (US 2008/0018545), Naym et al. (US 2016/0164173) and Uematsu et al. (US 5420598) are all cited as teaching some elements of the claimed invention including a rotatable plate, a plurality of panels, a plurality of phased array antenna elements, as well as, a mounting structure therein.
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 





/AWAT M SALIH/Primary Examiner, Art Unit 2845